[exh1082018psuawardagreem001.jpg]
Exhibit 10.8 PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT PHYSICIANS
REALTY TRUST 2013 EQUITY INCENTIVE PLAN 1. Grant of Award. Pursuant to the
Physicians Realty Trust 2013 Equity Incentive Plan (the “Plan”) for Employees,
Consultants, and Outside Trustees of Physicians Realty Trust, a Maryland real
estate investment trust (the “Company”), the Company grants to
_________________________________ (the “Participant”) an Award of Restricted
Share Units in accordance with Section 6.5 of the Plan. The number of Restricted
Share Units awarded under this Restricted Share Unit Award Agreement (the
“Agreement”) is _____________________ (__________) units (the “Awarded Units”).
Each Restricted Share Unit represents the right to receive one Common Share if
the Restricted Share Unit becomes vested and nonforfeitable in accordance with
Sections 3 and 4 of this Agreement. The “Date of Grant” of this Award is
_____________, 20__. The Participant shall have no rights as a shareholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Share Units or the Common Shares underlying the Restricted Share
Units unless and until the Restricted Share Units become vested and
nonforfeitable and such Common Shares are delivered to the Participant in
accordance with Section 6 of this Agreement. The Participant is not required to
pay any cash consideration for the grant of the Restricted Share Units. 2.
Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control; provided that, in the event of
any conflict among this Agreement, the Plan and an Employment Agreement in
effect between the Company and the Participant (the “Employment Agreement”), the
terms of the Employment Agreement shall control to the extent that it results in
accelerated vesting of the Restricted Share Units, and it shall not result in a
delay of any vesting or in any non-vesting of any Restricted Share Units that
otherwise would occur under the terms of the standard vesting provisions
contained in Sections 3 and 4(b) and (c) of this Agreement. The capitalized
terms used herein that are defined in the Plan shall have the same meanings
assigned to them in the Plan. This Agreement is subject to any rules promulgated
pursuant to the Plan by the Board or the Committee and communicated to the
Participant in writing. 3. Vesting. The Participant’s rights and interest in the
Awarded Units shall vest as set forth in Exhibit A. 4. Forfeiture of Awarded
Units. a. In General. Except as otherwise provided in this Section 4, or the
Employment Agreement (if applicable), Awarded Units (and related dividend
equivalents) that are not vested in accordance with Section 3 shall be forfeited
on the date of the Participant’s Termination of Service. Upon forfeiture, all of
the Participant’s rights and interest with respect to the forfeited Awarded
Units (and related dividend equivalents) shall cease and terminate, without any
further obligations on the part of the Company.



--------------------------------------------------------------------------------



 
[exh1082018psuawardagreem002.jpg]
b. Death or Total and Permanent Disability. In the event that the Participant’s
Termination of Service is due to death or Total and Permanent Disability at a
time that the Participant’s Awarded Units have not yet vested, a pro rata
portion of the Participant’s Awarded Units shall vest and become nonforfeitable
as follows: First, the Company shall determine the actual level of the
performance goal achieved (such determination may be by means of a good faith
estimate) as of the Company’s fiscal quarter-end coincident with or next
preceding the Participant’s Termination of Service (or, if the Participant’s
Termination of Service occurs in the first fiscal quarter of the Performance
Period, then the Company’s fiscal quarter-end coincident with or next following
the Participant’s Termination of Service) and calculating, on a preliminary
basis, the resulting number of Awarded Units that would have become vested and
nonforfeitable (based on such calculation) assuming the determination date was
the end of the Performance Period and the Committee had certified such level of
achievement. Second, a pro rata portion of that number of Awarded Units will be
calculated by multiplying that number by a fraction, the numerator of which is
the number of months from the Date of Grant through the date of Termination of
Service (rounding any partial month to the next whole month) and the denominator
of which is 36. No fractional Common Shares shall be issued, and subject to the
preceding limitations on the number of related Common Shares available under
this Agreement (that is, 300% of the related Common Shares), any fractional
Common Share that would have resulted from the foregoing calculations shall be
rounded up to the next whole Common Share. Any Awarded Units (and related
dividend equivalents) that were unvested at the date of Termination of Service
and that exceed the pro rata portion of the Awarded Units that become vested and
nonforfeitable under this Section 4(b) shall be forfeited. c. Retirement. In the
event that the Participant’s Termination of Service is due to Retirement at a
time that the Participant’s Awarded Units have not yet vested, the greater of:
(i) 100% of the Participant’s Awarded Units or (ii) the portion of the
Participant’s Awarded Units that would otherwise vest and become nonforfeitable
based on the actual level of the performance goal achieved, shall vest and
become nonforfeitable. The Company shall determine the actual level of the
performance goal achieved (such determination may be by means of a good faith
estimate) immediately prior to the Participant’s Termination of Service and
shall calculate the resulting number of Awarded Units that would have become
vested and nonforfeitable (based on such calculation) assuming the determination
date was the date of the Participant’s Termination of Service and the Committee
had certified such level of achievement. No fractional Common Shares shall be
issued, and subject to the preceding limitations on the number of related Common
Shares available under this Agreement (that is, 300% of the related Common
Shares), any fractional Common Share that would have resulted from the foregoing
calculations shall be rounded up to the next whole Common Share. 5. Restrictions
on Transfer of Awarded Units. Subject to the provisions of the Plan and the
terms of this Agreement, the Participant shall not be permitted to sell,
transfer, pledge, hypothecate, margin, assign or otherwise encumber any of the
Awarded Units, related rights to dividend equivalents or any other rights
relating thereto, and the Awarded Units, related rights to dividend equivalents
and other rights relating thereto, shall not be subject to execution,
attachment, lien, or similar process; provided, however, the Participant will be
entitled to designate a beneficiary or beneficiaries to receive any settlement
in respect of the Awarded Units upon the death of the Participant, in the manner
and to the extent permitted by the Committee. Any purported transfer or other
transaction not permitted under this Section 5 shall be deemed null and void.



--------------------------------------------------------------------------------



 
[exh1082018psuawardagreem003.jpg]
6. Timing and Manner of Settlement of Awarded Units. a. Settlement Timing. The
timing of settlement of Awarded Units is set forth in Exhibit B. b. Manner of
Settlement. The Company may make delivery of Common Shares in settlement of
Awarded Units by either delivering certificates representing such Common Shares
to the Participant (if requested by the Participant in accordance with Section
6.3(a) of the Plan and the Company has elected, in its sole discretion, to issue
certificates (as opposed to electronic book entry form with respect to its
Common Shares)) or by registering the Common Shares in the Participant’s name.
In no event will the Company issue fractional Common Shares. c. Effect of
Settlement. Neither the Participant nor any of the Participant’s successors,
heirs, assigns or personal representatives shall have any further rights or
interests in any Awarded Units that have been paid and settled. Although a
settlement date or range of dates for settlement are specified above, the
Company retains discretion to determine the settlement date, and no Participant
or beneficiary of a Participant shall have any claim for damages or loss by
virtue of the fact that the market price of Common Shares was higher on a given
date upon which settlement could have been made as compared to the market price
on or after the actual settlement date (any claim relating to settlement will be
limited to a claim for delivery of Common Shares and related dividend
equivalents). 7. Legend. The following legend shall be inserted on a
certificate, if issued, evidencing Common Shares issued under the Plan if the
Common Shares were not issued in a transaction registered under the applicable
federal and state securities laws: “Common Shares represented by this
certificate have been acquired by the holder for investment and not for resale,
transfer or distribution, have been issued pursuant to exemptions from the
registration requirements of applicable state and federal securities laws, and
may not be offered for sale, sold or transferred other than pursuant to
effective registration under such laws, or in transactions otherwise in
compliance with such laws, and upon evidence satisfactory to the Company of
compliance with such laws, as to which the Company may rely upon an opinion of
counsel satisfactory to the Company.” 8. Dividend Equivalents. During the period
beginning on the Date of Grant and ending on the date that Common Shares are
issued in settlement of Awarded Units, the Participant will accrue dividend
equivalents equal to the cash dividend or distribution that would have been paid
had the Awarded Unit been an issued and outstanding Common Share on the record
date for the dividend or distribution. Such accrued dividend equivalents (i)
will vest and become payable upon the same terms and at the same time of
settlement as the Awarded Units to which they relate; (ii) will be payable with
respect to the total number of Awarded Units that become vested and
nonforfeitable; and (iii) will be denominated and payable solely in cash.
Dividend equivalent payments, at settlement, will be net of applicable federal,
state, local and social insurance withholding taxes (subject to Section 22 of
this Agreement). 9. Adjustment to Number of Awarded Units. The number of Awarded
Units shall be subject to adjustment in accordance with Articles 11 through 13
of the Plan. Any such adjustment shall be made taking into account any crediting
of cash dividend equivalents to the Participant under Section 8 in connection
with such transaction or event. Restricted Share Units credited to the
Participant as a result



--------------------------------------------------------------------------------



 
[exh1082018psuawardagreem004.jpg]
of an adjustment shall be subject to the same forfeiture and settlement terms as
applied to the related Awarded Units prior to the adjustment. 10. Specific
Performance. The parties acknowledge that remedies at law will be inadequate
remedies for breach of this Agreement and consequently agree that this Agreement
shall be enforceable by specific performance. The remedy of specific performance
shall be cumulative of all of the rights and remedies at law or in equity of the
parties under this Agreement. 11. Participant’s Acknowledgments. The Participant
acknowledges that a copy of the Plan has been made available for his review by
the Company, and represents that he is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement. The
Participant acknowledges and agrees that (i) sales of Common Shares delivered in
settlement of the Awarded Units will be subject to the Company’s policies
regulating trading by Employees, Consultants and Outside Trustees, including any
applicable “blackout” or other designated periods in which sales of Common
Shares are not permitted, and (ii) Common Shares delivered in settlement will be
subject to any recoupment or “clawback” policy applied with prospective or
retroactive effect. 12. Law Governing. This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Maryland
(excluding any conflict of laws rule or principle of Maryland law that might
refer the governance, construction, or interpretation of this agreement to the
laws of another state). 13. No Right to Continue Service or Employment. Nothing
herein shall be construed to confer upon the Participant the right to continue
in the employ or to provide services to the Company or any Subsidiary, whether
as an Employee or as a Consultant or as an Outside Trustee, or interfere with or
restrict in any way the right of the Company or any Subsidiary to discharge the
Participant as an Employee, Consultant, or Outside Trustee at any time. 14.
Legal Construction. In the event that any one or more of the terms, provisions,
or agreements that are contained in this Agreement shall be held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
for any reason, the invalid, illegal, or unenforceable term, provision, or
agreement shall not affect any other term, provision, or agreement that is
contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein. 15. Covenants and Agreements as
Independent Agreements. Each covenant and agreement that is set forth in this
Agreement shall be construed as a covenant and agreement independent of any
other provision of this Agreement. The existence of any claim or cause of action
of the Participant against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements that are set forth in this Agreement. 16. Entire
Agreement. This Agreement, together with the Plan and the Employment Agreement
(if applicable), supersede any and all other prior understandings and
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and constitute the sole and only agreements between the
parties with respect to the said subject matter. All prior negotiations and
agreements between the parties with respect to the subject matter hereof are
merged into this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan or the Employment Agreement (if
applicable) and



--------------------------------------------------------------------------------



 
[exh1082018psuawardagreem005.jpg]
that any agreement, statement or promise that is not contained in this Agreement
or the Plan or the Employment Agreement (if applicable) shall not be valid or
binding or of any force or effect. 17. Parties Bound. The terms, provisions, and
agreements that are contained in this Agreement shall apply to, be binding upon,
and inure to the benefit of the parties and their respective heirs, executors,
administrators, legal representatives, and permitted successors and assigns,
subject to the limitation on assignment expressly set forth herein. 18.
Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan or this Agreement to the extent permitted by the Plan. 19.
Headings. The headings that are used in this Agreement are used for reference
and convenience purposes only and do not constitute substantive matters to be
considered in construing the terms and provisions of this Agreement. 20. Gender
and Number. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise. 21. Notice. Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Participant, as the case may be, at the addresses set forth
below, or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith: a. Notice to the Company shall be
addressed and delivered as follows: Physicians Realty Trust 309 N. Water Street,
Suite 500 Milwaukee, Wisconsin 53202 Attn: Corporate Secretary Fax: (414)
249-4720 Notice to the Participant shall be addressed and delivered as set forth
on the signature page. 22. Tax Requirements. The Participant is hereby advised
to consult immediately with his or her own tax advisor regarding the tax
consequences of this Agreement. The Company or, if applicable, any Subsidiary
(for purposes of this Section 22, the term “Company” shall be deemed to include
any applicable Subsidiary) shall have the right to deduct from all amounts paid
in cash or other form in connection with the Plan, any federal, state, local, or
other taxes required by law to be withheld in connection with this Award. The
Company may, in its sole discretion, also require the Participant receiving
Common Shares in settlement of Awarded Units pay the Company the amount of any
taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award. Such payments shall be
required to be made when requested by the Company and may be required to be made
prior to the delivery of any certificate representing Common Shares, if such
certificate is requested by the Participant in accordance with Section 6.3(a) of
the Plan. Such payment may be made (i) by the delivery of cash to the Company in
an amount that equals or exceeds (to avoid the issuance of fractional shares
under (iii) below) the required tax withholding obligations of the Company; (ii)
if the Company, in its sole discretion, so consents in writing, the actual
delivery by the Participant to



--------------------------------------------------------------------------------



 
[exh1082018psuawardagreem006.jpg]
the Company of Common Shares, other than (A) Restricted Shares, or (B) Common
Shares that the Participant has acquired from the Company within six (6) months
prior thereto, which shares so delivered have an aggregate Fair Market Value
that equals or exceeds (to avoid the issuance of fractional shares under (iii)
below) the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the vesting of this Award, which shares so withheld
have an aggregate Fair Market Value that equals (but does not exceed) the
required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Participant. 23.
REIT Status. This Agreement shall be interpreted and construed in a manner
consistent with the Company’s status as a real estate investment trust. 24.
Unfunded Plan. The Participant acknowledges and agrees that any rights of the
Participant to the Participant’s Awarded Units and related dividend equivalents
and any other related rights shall constitute bookkeeping entries on the books
of the Company and shall not create in the Participant any right to or claim
against any specific assets of the Company or any Subsidiary, nor result in the
creation of any trust or escrow account for the Participant. With respect to the
Participant’s entitlement to any payment hereunder, the Participant shall be a
general creditor of the Company.



--------------------------------------------------------------------------------



 
[exh1082018psuawardagreem007.jpg]
25. Code Section 409A. Payments made pursuant to this Agreement are intended to
be exempt from, or to otherwise comply with, Section 409A of the Code and the
Treasury regulations and guidance issued thereunder (collectively, “Code Section
409A”). Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 25 will apply in order that the
Awarded Units, and related dividend equivalents and any other related rights,
will be exempt from or otherwise comply with Code Section 409A. In addition, the
Company and the Committee reserve the right, to the extent the Company or the
Committee deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that all Awarded Units,
and related dividend equivalents and any other related rights, are exempt from
or otherwise comply, and in operation comply, with Code Section 409A (including,
without limitation, the avoidance of penalties thereunder). Other provisions of
the Plan and this Agreement notwithstanding, the Company makes no
representations that the Awarded Units, and related dividend equivalents and any
other related rights, will be exempt from or avoid any penalties that may apply
under Code Section 409A, makes no undertaking to preclude Code Section 409A from
applying to the Awarded Units and related dividend equivalents and any other
related rights, and will not indemnify or provide a gross up payment to a
Participant (or his beneficiary) for any taxes, interest or penalties imposed
under Code Section 409A. The settlement of Awarded Units that constitute
nonqualified deferred compensation within the meaning of Code Section 409A
(“409A Awarded Units”) may not be accelerated by the Company except to the
extent permitted under Code Section 409A. The Company may, however, accelerate
the vesting of 409A Awarded Units, without changing the settlement terms of such
409A Awarded Units. In the case of any settlement of 409A Awarded Units during a
specified period following any date triggering a right to settlement, the
Participant shall have no influence on any determination as to the tax year in
which the settlement will be made. Notwithstanding any other provision in this
Agreement, if the Participant is a “specified employee” for purposes of Code
Section 409A as of the date of the Participant’s Termination of Service, then to
the extent any amount payable under this Agreement (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Code Section 409A,
(ii) is payable upon the Participant’s Termination of Service for a reason other
than death, and (iii) under the terms of this Agreement would be payable prior
to the six-month anniversary of the Participant’s Termination of Service, such
payment shall be delayed and paid to the Participant on the day that is six
months and one day following the Participant’s Termination of Service or, if
earlier, within ninety (90) days following the Participant’s death.



--------------------------------------------------------------------------------



 
[exh1082018psuawardagreem008.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof. COMPANY: PHYSICIANS REALTY TRUST By: Name:
Title: PARTICIPANT: [____________] Signature Name: Address:



--------------------------------------------------------------------------------



 